DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/161,277 filed on 01/28/2021. Claims 1-20 are pending in the office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-9, 11-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gambetta et al., (U.S. Pub. 2020/0342344).
With respect to claims 1, 8, and 15: Gambette discloses a system (‘344, the abstract), comprising: 
a processor that executes computer-executable components stored in a computer-readable memory, the computer-executable components (‘344, fig. 1) comprising:
an input component that accesses a first quantum circuit (‘344, fig. 3); and 
a valuation component that appraises the first quantum circuit based on one or more factors, thereby yielding a value score that characterizes the first quantum circuit (‘344, fig. 4, score generator 420 and evaluator 430, par. 98-100).
With respect to claims 2, 9, and 16: Gambette discloses wherein the computer-executable components further comprise: 
an execution component that recommends deployment of the first quantum circuit based on determining that the value score exceeds a threshold (‘344, par. 58-61).
With respect to claim 4, 11, and 18: Gambette discloses wherein the one or more factors include a complexity factor, and wherein the valuation component computes the complexity factor based on a depth of the first quantum circuit, a width of the first quantum circuit, or one or more gate counts of the first quantum circuit (‘344, par. 38, par. 64, and par. 99, “depth of the circuit”).
With respect to claim 5, 12, and 19: Gambette discloses wherein the one or more factors include a resource factor, and wherein the valuation component computes the resource factor based on an amount of pre-processing which the first quantum circuit requires to be executable on a first quantum hardware or an amount of error correction which the first quantum circuit requires to be executable on the first quantum hardware (‘344, par. 41, par. 65, and par. 99, number of gates).
With respect to claims 6 and 13: Gambette discloses wherein the computer-executable components further comprise: 
a feedback component that employs machine learning to iteratively update a formula which the valuation component uses to appraise the first quantum circuit (‘344, par. 31 and par. 56, machine learning and also see fig. 3-7).
With respect to claim 7, 14, and 20: Gambette discloses wherein the computer-executable components further comprise: 
a genetic component that applies a genetic algorithm or an evolutionary algorithm to the first quantum circuit based on determining that the value score exceeds a threshold, thereby yielding a second quantum circuit having a second value score that exceeds the value score of the first quantum circuit (‘344, par. 39, par. 53, and par. 59-61).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-5, 7-10, 11-12, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin et al., (U.S. Pub. 2020/0272926).
With respect to claims 1, 8, and 15: Chaplin teaches a system (‘926, fig. 3), comprising: 
a processor that executes computer-executable components stored in a computer-readable memory, the computer-executable components (‘926, fig. 3, comprising:
an input component that accesses a first quantum circuit (‘926, par. 68-69, one or more quantum circuits); and 
a valuation component that appraises the first quantum circuit based on one or more factors, (‘926, par. 27, “quantum cost” based on an expected performance (i.e., one or more factors) … lower performance has higher quantum cost, par. 70-71, “determines a quantum cost” and “scoring scale assigned cost to gate”, and also see par. 78.).
Chaplin teaches a customized scoring scale may be used as assign costs to gates and/or sequences of gates (‘926, par. 27, par. 70-71), instead of teaches the appraisal is yielding a value score.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date for claimed invention using Chaplin’s assigned costs to gates and/or sequences of gates as similar to claimed invention’s score value that yielded from evaluating the first quantum circuit because the Chaplin’s the customized scoring scale may be used to assign cost is derived. Hence, evaluating the first quantum circuit yields the assigned costs that would achieve similar yielding a score value as recite in claimed invention without undue experiment.
With respect to claims 2, 9, and 16: Chaplin teaches wherein the computer-executable components further comprise: 
an execution component that recommends deployment of the first quantum circuit based on determining that the value score exceeds a threshold (‘926, par. 29 par. 61, the process of choosing a preferred, i.e., lowest cost, logical representation may be referred to as optimization in which the quantum circuit having lower performance would have higher cost. In the other words, the lowest cost has better performance or exceed expectation/threshold).
With respect to claim 4, 11, and 18: Chaplin teaches wherein the one or more factors include a complexity factor, and wherein the valuation component computes the complexity factor based on a depth of the first quantum circuit, a width of the first quantum circuit, or one or more gate counts of the first quantum circuit (‘926, par. 36, number of quantum gate, par. 46-49, depth of quantum circuit).
With respect to claim 5, 12, and 19: Chaplin teaches wherein the one or more factors include a resource factor, and wherein the valuation component computes the resource factor based on an amount of pre-processing which the first quantum circuit requires to be executable on a first quantum hardware or an amount of error correction which the first quantum circuit requires to be executable on the first quantum hardware (‘296, par. 31, par. 46-48, par. 70).
With respect to claim 7, 14, and 20: Chaplin teaches wherein the computer-executable components further comprise: 
a genetic component that applies a genetic algorithm or an evolutionary algorithm to the first quantum circuit based on determining that the value score exceeds a threshold, thereby yielding a second quantum circuit having a second value score that exceeds the value score of the first quantum circuit (‘926, par. 25-27 and par. 28-29, par. 47-48, multiple iterations between the different quantum circuit optimizer … unit no further optimization over a quantum cost may be achieved. In the other words, the second cost is better than first cost).

Allowable Subject Matter
Claims 3, 10, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach the combination of limitations recited in claims 3, 10, and 17, comprise: wherein the one or more factors include a frequency factor, and further comprise: a library component that compiles a parametrized library of existing quantum circuits, and that identifies one or more nearest neighbors of the first quantum circuit by computing similarity scores between the first quantum circuit and other quantum circuits in the parametrized library of existing quantum circuits; wherein the valuation component computes the frequency factor based on how often the one or more nearest neighbors are executed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851